Citation Nr: 0817027	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for degenerative disc disease (DDD) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 2001 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that the RO has certified two issues, 
increased rating for DDD of the lumbar spine and increased 
rating for headaches.  Historically, the Board notes that a 
rating decision issued on July 14, 2004 granted service 
connection for DDD of the lumbar spine and assigned a 
disability rating of 40 percent and granted service 
connection for headaches and assigned a disability rating of 
10 percent.  In February 2005, the RO received the veteran's 
notice of disagreement with respect to both these issues.  In 
September 2005, the RO issued a Statement of the Case with 
respect to these two issues and a Decision Review Officer 
Decision granted service connection for left lower extremity 
peripheral neuropathy as secondary to DDD of lumbar spine and 
assigned a 10 percent disability rating.  On October 25, 
2005, the RO received the veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, indicating that he only wished to 
appeal certain issues and indicated his disagreement with the 
combined rating and the 40 percent assigned for the DDD of 
the lumbar spine.  

Therefore, the Board finds that the appeal with respect to an 
increased rating for headaches has not been perfected.  
However, as the veteran's representative indicated in May 
2008 that the veteran contends that he is entitled to a 
higher rating for his headache condition, this matter is 
referred to the RO for appropriate action.

In addition, the Board notes that the veteran's 
representative contends that the veteran filed a notice of 
disagreement with the June 2005 Decision Review Officer 
Decision that denied entitlement to individual 
unemployability.  The Board finds no such disagreement.  
However, as the veteran's representative has raised this 
issue again, this matter is referred to the RO for 
appropriate action.




FINDING OF FACT

The veteran's service-connected DDD of the lumbar spine is 
not manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months or 
unfavorable ankylosis; and the veteran's neurological 
manifestations of his DDD of the lumbar spine have been 
separately rated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for DDD of the lumbar spine have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  That letter also advised the veteran of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and was given the opportunity to present additional evidence 
and argument with respect to his claim.  Since that March 
2006 letter was issued, the veteran has submitted no 
additional evidence necessitating a readjudication of his 
claim.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in January 2004 
and April 2005. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
lumbar spine disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The January 2004 and April 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  Thus, the examinations in this case are adequate 
upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for DDD of the lumbar spine.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

In July 2004, the RO granted service connection for DDD of 
the lumbar spine and assigned a 40 percent disability rating 
effective February 10, 2004.  In September 2005, the RO 
granted service connection for left lower extremity 
peripheral neuropathy and assigned a 10 percent rating 
effective April 11, 2005.  

The 40 percent rating for the veteran's DDD of the lumbar 
spine has been assigned pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5243 for rating 
intervertebral disc syndrome (IVDS).  IVDS ( (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a (2007).
 
The evidence of record does not indicate that that the 
veteran has suffered incapacitating episodes having a total 
duration of at least six weeks during a 12-month period at 
any time during the appeal.  The January 2004 VA examiner 
noted that the veteran reported receiving strict bed rest 
prescribed by a physician on three to four episodes during 
the previous year and being seen in the emergency room on 
these occasions, the last occurring in October 2003.  
However, the veteran has not identified such medical records, 
and the VA treatment records do not show that bed rest has 
been prescribed by any health care providers.  In addition, 
the April 2005 VA examiner noted that the veteran had no 
incapacitating episodes during the prior twelve-month period.  

With regard to a separate rating for neurological 
manifestations, as noted above, service connection was 
granted for left lower extremity peripheral neuropathy as 
associated with DDD of the lumbar spine.  The veteran has not 
disagreed with the separate rating.  In addition, although 
the veteran complained of pain radiating to both legs 
posteriorly, neurological examination indicated diminished 
sensation to light touch on the left lower extremity, motor 
examination indicated mildly diminished strength 4/5 of the 
left lower extremity, and a diagnosis of L5-S1 DDD with left 
radicular pain was rendered.

Thus, at this time, the veteran's service-connected DDD of 
the lumbar spine is to be evaluated solely on chronic 
orthopedic manifestations.  

All disabilities of the back and spine are rated under the 
General Ratings Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2007).  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
The ratings are to be applied with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  

In addition, unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id., 
Note (5).

There is no evidence of record of unfavorable ankylosis.  At 
the January 2004 VA examination, forward flexion was to 30 
degrees, extension was to 10 degrees, lateral flexion was to 
30 degrees bilaterally, and rotation was to 20 to 30 degrees 
bilaterally.  At the April 2005 VA examination, forward 
flexion was to 40 degrees, extension was to 15 degrees, 
lateral flexion was to 20 degrees bilaterally, and rotation 
was to 20 degrees bilaterally.  

Thus, the orthopedic manifestations of the veteran's lumbar 
spine are not such as to exceed the current 40 percent 
rating.  

Finally, the Board takes note of the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), where the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  In the instant case, 
however, such review is not needed, inasmuch as the veteran 
is in receipt of the maximum disability rating that can be 
assigned absent a showing of unfavorable spinal ankylosis.  
See VAOPGCPREC 36-97 (holding that consideration must be 
given to the extent of disability under 38 C.F.R. §§ 4.40 and 
4.45 "when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  

In conclusion, the Board finds that the evidence demonstrates 
that the veteran's service-connected DDD of the lumbar spine 
is no more than 40 percent disabling, and the preponderance 
of the evidence is against assigning an evaluation in excess 
of 40 percent.

The Board notes that there is no evidence of record that the 
veteran's DDD of the lumbar spine causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
DDD of the lumbar spine.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an initial disability evaluation in excess of 
40 percent for degenerative disc disease (DDD) of the lumbar 
spine is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


